Order filed October 11, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00434-CV
                                    ____________

IN THE ESTATE OF KIMBERLIE DENISE MENARD, INCAPACITATED


                      On Appeal from Probate Court No. 3
                             Harris County, Texas
                       Trial Court Cause No. 261740-401

                                     ORDER

      Appellant Jessie Smith’s brief was due October 1, 2018. No brief or motion
for extension of time has been filed.

      Unless appellant files a brief with this court on or before October 31, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM